EXHIBIT Rovi Corporation 2830 De La Cruz Blvd. Santa Clara, CA 95050 (408) 562-8400 Main (408) 567-1800 Fax ROVI CORPORATION REPORTS FOURTH QUARTER FINANCIAL PERFORMANCE SANTA CLARA, Calif. (BUSINESS WIRE)—February 11, 2010—Rovi Corporation (NASDAQ: ROVI), announced today, fourth quarter 2009 revenues of $138.0 million, compared to $118.2 million for the fourth quarter of 2008. Fourth quarter 2009 GAAP net income was $2.6 million, compared to a net loss of $211.2 million for the fourth quarter of 2008. GAAP diluted net income per common share for the quarter was $0.02, compared to a loss per common share of $2.07 for the fourth quarter of 2008. On a non-GAAP Adjusted Pro Forma basis, Adjusted Pro Forma Income was $52.0 million in the fourth quarter of 2009, compared to $32.8 million in the fourth quarter of 2008.Adjusted Pro Forma Income Per Common Share for the fourth quarter of 2009 was $0.50, compared to $0.32 for the fourth quarter of 2008.
